MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                     Jul 21 2017, 6:52 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Peter D. Todd                                            Curtis T. Hill, Jr.
Elkhart, Indiana                                         Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony M. Premore,                                      July 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A05-1609-CR-2250
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D03-1511-F4-53



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1609-CR-2250| July 21, 2017          Page 1 of 5
                                          Case Summary
[1]   On November 17, 2015, Appellee-Plaintiff the State of Indiana charged

      Appellant-Defendant Anthony M. Premore with two counts of Level 4 felony

      sexual misconduct with a minor. On July 27, 2015, following a jury trial,

      Premore was found guilty as charged. The trial court subsequently sentenced

      Premore to an aggregate term of sixteen years with four years suspended to

      probation. The trial court also imposed a $10,000.00 fine, which the court

      suspended. A hearing will be held by the trial court to determine whether

      Premore is indigent once he begins serving his probationary term. The trial

      court further ordered that Premore, if found to be indigent at that time, would

      not be incarcerated for failing to pay the fine or any costs. On appeal, Premore

      argues that it inappropriate to impose a $10,000.00 fine. Because the fine has

      been suspended by the trial court and the indigency hearing will not be held

      until after Premore has completed his twelve years of incarceration, there is no

      issue before us ripe for appellate review.



                            Facts and Procedural History
[2]   On November 17, 2015, the State charged Premore with two counts of Level 4

      felony sexual misconduct with a minor. On July 27, 2016, Premore was

      convicted on both charges after a jury trial. On September 1, 2016, the trial

      court sentenced Premore to an aggregate term of sixteen years with four years

      suspended to probation. Additionally, the trial court imposed a suspended

      $10,000.00 fine. The fine will remain suspended until Premore has completed

      Court of Appeals of Indiana | Memorandum Decision 20A05-1609-CR-2250| July 21, 2017   Page 2 of 5
      his executed sentence and a hearing has been held to determine whether he is

      indigent. If Premore is found to be indigent at the time of his release, then he

      will not be arrested or sanctioned for failing to pay the fine. On appeal,

      Premore argues that the imposition of a $10,000.00 fine in his case is

      inappropriate.



                                 Discussion and Decision
[3]   The Indiana Supreme Court has held that our appellate courts do not consider

      issues concerning what a trial court may or may not do sometime in the future.

      Ind. Dept. of Envtl. Mgmt. v. Chem. Waste Mgmt., Inc., 643 N.E.2d 331, 340 (Ind.

      1994). Moreover, ripeness, as an aspect of subject matter jurisdiction, “relates

      to the degree to which the defined issues in a case are based on actual facts

      rather than on abstract possibilities, and are capable of being adjudicated on an

      adequately developed record.” Id. at 336. It is a matter of speculation as to

      what, if any, fine Premore will be ordered to pay upon his release in twelve

      years. Because Premore has not completed his executed sentence, and the trial

      court has not conducted the indigency hearing, the $10,000.00 remains

      suspended, and there currently exists nothing for this court to review.


[4]   We affirm the judgment of the trial court.


      Najam, J., concurs.


      Riley, J., concurs in result with opinion.



      Court of Appeals of Indiana | Memorandum Decision 20A05-1609-CR-2250| July 21, 2017   Page 3 of 5
                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Anthony M. Premore,                                      Court of Appeals Case No.
                                                               20A05-1609-CR-2250
      Appellant-Defendant,

              v.

      State of Indiana,
      Appellee-Plaintiff.




      Riley, Judge concurring in result


[5]   While I concur with the majority that the issue is not ripe for appellate review, I

      write separately to express my view that even if we attempted to address the

      issue on its merits, Premore would still not prevail. This court recently

      authored a very detailed opinion on indigency hearings in Meunier-Short v. State,

      52 N.E.3d 927 (Ind. Ct. App. 2016), in which we stated as follows:

              If a trial court imposes costs or fines as a condition of probation,
              the court is statutorily required to conduct an indigency hearing.

      Court of Appeals of Indiana | Memorandum Decision 20A05-1609-CR-2250| July 21, 2017   Page 4 of 5
        Although the hearing must be conducted after a judgment of
        conviction, the relevant statutes do not otherwise dictate when
        the hearing is to be held. Accordingly, unless the State files a
        petition to revoke a defendant’s probation for nonpayment of
        fines, costs, or fees, the trial court is free to postpone the hearing
        until the completion of the defendant’s sentence.


Id. at 930-31. In reaching its decision, the Meunier-Short court relied on Ind.

Code sections 33-37-2-3 and 35-38-1-18, which permit, but do not require, a

trial court to suspend payment of all or part of the fines or costs until the

defendant has completed all or part of his sentence. Accordingly, here, the trial

court properly suspended Premore’s fine and postponed the indigency hearing

until the completion of his executed sentence to determine what amount of the

fine, if any, Premore must pay.




Court of Appeals of Indiana | Memorandum Decision 20A05-1609-CR-2250| July 21, 2017   Page 5 of 5